DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/24/2020 and 11/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 2 objected to because of the following informalities:  
Claim 2 recites “An endovascular heart valve repair device as in claim 1, drawing proximal portions…” which should correctly recite “An endovascular heart valve repair device as in claim 1, wherein drawing proximal portions…”
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ketai (US 2015/0182223 A1)
Regarding claim 1, Ketai discloses: An endovascular heart valve repair system (Intervention tool 10, see Fig. 9) comprising: a delivery catheter having a distal end configured to be introduced into a heart chamber adjacent to a pair of coapting heart valve leaflets (catheter 86, see Fig. 10A, capable of being introduced into a heart chamber adjacent to a pair of coapting hear valve leaflets, see Paragraph 96), said delivery catheter including a release bar (shaft 12, see Figs. 10-13, see also Paragraph 71) having a pair of inverters (release harness 108, see Fig. 18, coupled to the shaft 12 prior to deployment); a valve repair leaflet grasping device comprising a hub (locking mechanism 106, see Figs. 20-21) configured to be removably attached to the release bar of the delivery catheter (see Paragraphs 71 mentioning the shaft 12 is removable attached to the locking mechanism 106 on fixation device 14), a first pair of leaflet capture arms comprising a first inner arm and a first outer arm coupled to the hub (see Examiner’s Diagram of Fig. 18 below illustrating the first pair of inner and outer capture arms), and a second pair of leaflet capture arms comprising a second inner arm and a second outer arm coupled to the hub (see Examiner’s Diagram of Fig. 18 below illustrating the first pair of inner and outer capture arms); and a first set of control tethers (lock lines 92, see Fig. 18) positioned on or through the delivery catheter and coupled to the outer arms (see Paragraph 114 mentioning “when an upwards force is applied to the harness 108 by the lock line 92 (illustrated in FIG. 18), the hooked ends 112 raise the barbells 110 against a spring 114, as shown in FIG. 20. This draws the barbells 110 up along a sidewall or sloping surface 116 which unwedges the barbells 110 from against the stud 74. In this position, the stud 74 is free to move. Thus, when the lock line 92 raises or lifts the harness 108, the locking mechanism 106 is in an unlocked position wherein the stud 74 is free to move the actuation mechanism 58 and therefore the distal elements 18 to any desired position”) and configured to selectively bias the outer arms into a valve leaflet capture position (see Paragraph 114 mentioning pulling upward on the lock lines unlock distal elements 18, allowing them to open and close); and a second set of tethers positioned on or through the delivery catheter and coupled to the inner arms (proximal element lines 90, see Fig. 18) and configured to selectively bias the inner arms into a valve leaflet capture position (see Paragraph 98 mentioning proximal element lines are responsible for movement of the inner arms 16); wherein the first set of control tethers are threaded through laterally spaced-apart locations on the inverters (see Fig. 18 showing lock lines 92 are threated through the release harness 108 at locations laterally spaced apart from one-another) so that drawing proximal portions of the of the first set of control tethers in a proximal direction causes distal portions of first set of control tethers to pull outer segments of the outer arms in a distal direction into the valve leaflet capture position (see Paragraph 114 mentioning pulling upward on the lock lines unlock distal elements 18, allowing them to open and close and move in either a distal or proximal direction depending on the external environment forces acting thereon)



    PNG
    media_image1.png
    313
    594
    media_image1.png
    Greyscale

Examiner’s Diagram of Ketai Fig. 18
Regarding claim 2, Ketai discloses the invention of claim 1, Ketai further discloses wherein drawing proximal portions of the of the second set of control tethers in a proximal direction causes distal portions of second set of control tethers to pull outer segments of the outer arms in a proximal direction into the valve leaflet capture position (see Paragraphs 98, 102 and 134 mentioning pulling upward on the proximal element actuators (90) causes the arms (16) to be actuated, allowing them to open and close and move in either a distal or proximal direction depending on the tension applied to the proximal element actuators, see also Fig. 25 showing the arms (16) actuated at different positions based on the amount of tension applied to the proximal element actuators). It is noted that since the proximal element actuators are attached to the distal ends of arms 16 and extend into the catheter shaft, pulling the proximal element actuators in a proximal direction is seen to cause arms 16 to move in a proximal direction as well, see Fig. 25 for reference.
Regarding claim 3, Ketai discloses the invention of claim 1, Ketai further discloses wherein the pair of inverters comprises a first inverter extending laterally in a first direction from a distal tip of the delivery catheter and a second inverter extending laterally in a second direction from a distal tip of the delivery catheter (see Examiner’s Diagram of Fig. 9 below showing each of the pair of inverters extending on laterally opposing sides of the longitudinal axis passing through the center of the device) 

    PNG
    media_image2.png
    456
    516
    media_image2.png
    Greyscale

Examiner’s Diagram of Fig. 9
Regarding claim 9, Ketai discloses the invention of claim 1, Ketai further discloses wherein the inner and outer arms comprise inner and outer leaf springs (see Examiner’s Diagram of Fig. 53 below showing leaf springs for the pair of inner arms, see also Paragraph 82 mentioning a spring that actuates the outer arms as shown in Figs. 7A-8B, seen to be a leaf spring)

    PNG
    media_image3.png
    345
    362
    media_image3.png
    Greyscale

Examiner’s Diagram of Fig. 53
Regarding claim 10, Ketai discloses the invention of claim 1, Ketai further discloses wherein the inner leaf springs are biased to open laterally outwardly away from the release bar and the outer leaf springs are biased to close laterally inwardly toward the release bar so that the leaflets may be captures therebetween when the leaf springs are unbiased (see Examiner’s Diagram of Fig. 40 above showing leaf springs of the inner arms which bias the inner arms back to a resting position after actuated by closing laterally towards the stud after opened, see also Paragraph 114 mentioning the spring on outer arms (spring 114) shown in Fig. 20, seen to be a spring loaded leaf spring that closes towards the stud after being actuated to an opened position in line with the basic operation procedure of leaf springs)
Regarding claim 11, Ketai discloses the invention of claim 10, Ketai further discloses wherein the outward opening bias of the inner leaf springs is less than inward closing bias of the outer leaf springs (leaf springs are understood to tend towards the closed resting position and will always act in a manner than causes the leaf springs to return to a normal resting state, thereby causing a closing bias to have a larger force than the opening bias that causes the arms to close when not actively being actuated)
Regarding claim 12, Ketai discloses the invention of claim 10, Ketai further discloses wherein the outer leaf springs are generally straight and lie closely over the release bar when unbiased so that the outer leaf springs will laterally close the inner leaf springs when all leaf springs are free from bias (see Fig. 20 showing leaf spring 114 lying closely over the distal tip of shaft 12 when unbiased and is seen to close when free from bias, see also Paragraph 114)
Allowable Subject Matter
Claim 4-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Ketai discloses the invention of claim 3.
However, Ketai does not disclose wherein the first and second directions are opposite to each other and would not be able to be modified in such a manner without destroying the functionality of the device.
Claims 5-8 further modifying the inverter structure are thereby seen as allowable due to their dependency and further modification of allowable claim 4 not expressly disclosed by the references disclosed herein. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2016/0338716 A1 to
Aslinia, US 2017/0020521 A1 to Krone, US 2016/0157862 A1 to Hernandez, US 2020/0138578 A1 to Thornton, US 2008/0221672 A1 to Lamphere, US 2018/0325661 A1 to Delgado, US 2018/0296334 A1 to Dixon, US 2010/0022823 A1 to Goldfarb and US 2012/0022633 A1 to Olson all disclose mitral valve capture devices comprising a pair of capture arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./               Examiner, Art Unit 3771    

/SHAUN L DAVID/               Primary Examiner, Art Unit 3771